Citation Nr: 9921012	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-09 586	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions dated in September 1993 and November 1993 
by the Roanoke, Virginia, Regional Office of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a low back disability, a bilateral knee 
disability, and bilateral hearing loss.  

In January 1998, the case was remanded to the Board for 
additional evidentiary and procedural development.  In the course 
of this action, the veteran relocated to a new address and his 
case was transferred to the jurisdiction of the Atlanta, Georgia, 
VA Regional Office (RO).  

The Board notes that in a January 1998 rating decision, service 
connection for rheumatoid arthritis was denied.  The veteran was 
notified of this action and of his procedural and appellate 
rights in a January 1998 letter.  Since a notice of disagreement 
has not been received, this issue is not in appellate status and 
before the Board at this time.  


FINDINGS OF FACT

1.  There is no current competent medical evidence of a diagnosis 
of right ear hearing loss.

2.  The veteran has presented evidence of a plausible claim for 
service connection for left ear hearing loss.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for hearing loss of the right ear.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of service connection for left ear hearing loss is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  Additionally, the pertinent laws and regulations provide 
that sensorineural hearing loss will be presumed to have been 
incurred in service if it had become manifest to a degree of ten 
percent or more within one year of the veteran's separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  The regulations 
pertaining to hearing loss provide that for the purposes of 
applying the laws administered by the VA, impaired hearing will 
be considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).

The Board takes note that the veteran's service records do not 
indicate service in Southwest Asia during his period of active 
duty.  Thus, the provisions of 38 C.F.R. § 3.317 (1998), which 
provides for compensation of undiagnosed illnesses, are not 
applicable at the present time for consideration of his service 
connection claim.

The threshold question which the Board must address in this case 
is whether the appellant has presented a well-grounded claim.  A 
well-grounded claim is one which is plausible.  If he has not, 
the claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the Federal 
Circuit, in its decision in Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") which made clear that it would be 
error for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The 
United States Supreme Court declined to review that case.  Epps 
v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
Court, in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996), outlined a three prong test 
which established whether a claim is well-grounded.  The Court 
stated that in order for a claim to be well-grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not enough.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A claim is not 
well-grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).   In the absence of proof of a 
present disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Evidentiary assertions by the veteran must be accepted as true 
for the purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently incredible 
or when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
The Board notes, however, that inasmuch as the veteran is 
offering his own medical opinion and diagnoses, the record does 
not indicate that he has any professional medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony . 
. . is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Further, although the 
veteran asserts that right and left ear hearing loss had their 
onset during service, this assertion does not make the claim 
well-grounded if there is no competent medical evidence of record 
of a nexus between any disability in service and his alleged 
current disability.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay evidence 
of continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza are 
met and the veteran's assertions are supported by the evidence of 
record.

The veteran's service medical records show that on enlistment 
examination in April 1986, clinical evaluation of his ears and 
eardrums yielded normal findings.  On his medical history report, 
he denied having hearing loss.  On audiological evaluation his 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
10
0
5
5

The report of a service audiological evaluation performed in June 
1989 shows that the veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
5
0
0
5
0

The test remarks of the June 1989 examination show that the 
veteran was routinely exposed to hazardous noise.

The report of a service audiological evaluation performed in 
April 1992 shows that the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
15
LEFT
5
10
0
5
10

The report of a service audiological evaluation performed in 
August 1992 shows that the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
0
0
0
5
0

On VA audiological evaluation in February 1993, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
10
5
0
5

Speech audiometry, using the Maryland CNC word list, revealed 
speech recognition ability of 98 percent in the right ear and of 
90 percent in the left ear.  The audiological summary shows that 
the test results revealed normal hearing sensitivity of the right 
ear and slight reduction in word recognition for the left ear.


Right Ear Hearing Loss

In the present case, the veteran maintains that he should be 
granted service connection for right ear hearing loss; however, 
no competent medical evidence has been presented to substantiate 
his claim as it pertains to his right ear as the medical 
evidence shows no hearing loss on audiometric testing that 
satisfies the regulatory criteria of 38 C.F.R. § 3.385 either 
during service or at any time thereafter.  Specifically, for 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 
and 4,000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; and the 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  The February 1993 VA 
audiometric findings showed that the hearing acuity of the 
veteran's right ear was not at a level considered to be impaired 
by the regulations.  Furthermore, the results of a Maryland CNC 
word recognition test performed concurrently with the February 
1993 audiometric examination show a word recognition score of 
98% in the right ear which is not considered to be disabled 
hearing for VA benefit purposes.  

The Board finds that the requirements of Caluza have not been met 
with respect to the issue of hearing loss.  There is no medical 
evidence or lay evidence showing impaired hearing resulting in a 
disability as defined by VA regulation 38 C.F.R. § 3.385 (1998) 
during service or within one year of the veteran's discharge from 
service.  As such, there is currently no competent medical 
evidence showing that the veteran suffers from impaired hearing 
resulting in a disability as defined by VA regulation 38 C.F.R. § 
3.385 (1998).  Accordingly, the veteran does not present a valid 
claim for service connection.  Rabideau.

For the reasons set forth above, the Board finds that the 
veteran's claim for service connection for right ear hearing loss 
must fail as it is not well-grounded.

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts pertinent 
to his claim.  However, the VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  A 
review of the correspondence in this case, to include the 
statement of the case shows that the RO fulfilled its obligation 
under 38 U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.  Furthermore, by this decision, the Board is informing the 
veteran of evidence which is lacking and that is necessary to 
make his claim as set forth above well-grounded.




Left Ear Hearing Loss

As previously discussed, for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 
26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  This regulation only acts as a bar to service 
connection if the veteran's current hearing status fails to 
satisfy the cited test scores; hearing impairment satisfying the 
regulation need not be shown during active duty; and service 
connection is possible if current hearing status (meeting the 
regulatory criteria) can otherwise be traced to service.  Ledford 
v. Derwinski, 3 Vet. App. 87 (1992).

In the present case, the results of the veteran's audiometric 
testing on February 1993 show hearing acuity within the range of 
that which is considered unimpaired under 38 C.F.R. § 3.385 
(1998).  However, on Maryland CNC word recognition testing, a 
score of 90 percent was shown on evaluation of his left ear which 
satisfies the regulatory requirement for establishing impaired 
hearing.  As previously noted, hearing loss which is 
sensorineural in nature may be considered an organic disease of 
the nervous system for which service connection may be granted 
under the  3.309 (1998).  The veteran's written testimony of 
having hearing loss dating back to service and the February 1993 
word recognition score indicating that he had impaired hearing as 
recognized by the regulations within a year after his separation 
from service is sufficient to well-ground the veteran's claim of 
service connection for hearing loss of his left ear.  

The diagnosis presented of slight reduction in word recognition 
for the left ear, however, is insufficient for purposes of 
appellate adjudication of this issue as it is unclear if he had 
sensorineural hearing loss within the applicable one year 
presumptive period and further enhancement of the record is 
necessary, pursuant to VA's duty to assist the veteran in 
developing his well-grounded claim, as set forth in the remand 
portion of this decision. 


ORDER

The appeal as to the issue of entitlement to service connection 
for right ear hearing loss is denied as not well-grounded.

The appeal as to the issue of entitlement to service connection 
for left ear hearing loss is well-grounded.


REMAND

Left Ear Hearing Loss

As set forth, the claim for service connection for hearing loss 
of the left ear is well-grounded.  As such, the VA's duty to 
assist has been triggered.  As noted above, the diagnosis 
presented of slight reduction in word recognition for the left 
ear, is insufficient for purposes of appellate adjudication of 
this issue as it is unclear if he had sensorineural hearing loss 
within the applicable one year presumptive period and further 
enhancement of the record is necessary, pursuant to VA's duty to 
assist the veteran in developing his well-grounded claim.  Since 
the duty to assist has been triggered, the Board finds that the 
RO should schedule the veteran for a VA audiological evaluation 
so that a specific and definitive audiological diagnosis 
regarding his left ear may be obtained, along with a professional 
opinion from the examining audiologist as to whether or not the 
veteran had sensorineural hearing loss within one year of his 
discharge from service based on his/her findings and on review of 
the veteran's relevant medical records.  See Green v. Derwinski, 
1 Vet. App. 121 (1991); Allday v. Brown, 7 Vet. App. 517 (1995); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996);  Fenderson v. West, 
12 Vet. App. 119 (1999).

Low Back and Bilateral Knee Disabilities

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of the 
Board are not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that case 
are precedent to be followed in all cases presently in remand 
status.  Id.

In January 1998, the Board remanded this case to the RO for 
further development.  In conjunction with that remand, the Board 
requested that the veteran be afforded a VA examination by an 
orthopedic specialist.  The Board provided specific directives 
with regard to this examination.  Although the veteran was 
afforded an orthopedic examination, all of the Board's 
directives with regard to that examination were not followed.  
Specifically, it is clear from the examination that the 
veteran's claims file was not reviewed.  The Board had 
particularly requested that the claims file be reviewed in 
conjunction with the record since the medical evidence of record 
is contradictory regarding whether or not the veteran currently 
has the alleged disabilities and whether or not the alleged 
disabilities are related to service.  The examination obtained 
pursuant to the Board's prior remand is not in the veteran's 
favor.  As such, although the Board regrets that further action 
is this regard is necessary, but the Board must follow the 
Court's findings in Stegall.  As such, another examination must 
be accomplished pursuant to the same reasons in the Board's 
prior remand decision and as set forth below.  

The law requires full compliance with all orders in this remand.  
Stegall.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no instruction 
in this remand may be given a lower order of priority in terms of 
the necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following action:

In light of the foregoing, this case must be remanded again for 
the action as outlined below:

1.  The RO should contact the veteran and 
request that he provide identifying 
information regarding where and from whom 
he received medical treatment and/or 
audiological consulting for hearing 
problems, whether the provider is VA or 
private, including the address of the 
treating physician(s) and/or 
audiologist(s).  If any such records are 
identified, the RO should obtain a signed 
waiver (where necessary) for the release of 
these records to VA.  The RO should then 
contact the physician(s) and/or 
audiologist(s) and request copies of the 
veteran's records not already on file and 
associate them with the veteran's claims 
file, pursuant to the provisions of 
38 C.F.R. § 3.159.

2.  Following completion of the above 
action, the veteran should be afforded a VA 
audiological evaluation so that a specific 
and definitive audiological diagnosis 
regarding his left ear may be obtained, 
along with a professional opinion from the 
examining audiologist as to whether or not 
the veteran had sensorineural hearing loss 
within one year of his discharge from 
service based on his/her findings and on 
review of the veteran's relevant medical 
records.  The claims file must be made 
available to the examiner prior to the 
examination.  All indicated tests deemed 
appropriate must be performed.  

3.  The veteran should be scheduled for a 
VA examination by an orthopedic specialist.  
The examiner should first determine the 
nature of the veteran's low back disorder, 
if any, and provide an opinion as to 
whether it is at least as likely as not 
related to the back complaints and/or 
injury in service, rather than to 
intervening causes.  Second, the examiner 
should determine the nature of the 
veteran's bilateral knee disorder, if any, 
and provide an opinion as to whether it is 
at least as likely as not related to the 
knee complaints and/or injury in service, 
rather than to intervening causes.  The 
claims file and a copy of this remand 
must be available to the examiner for 
review in conjunction with the 
examination.  All indicated studies or 
tests should be performed.  The examiner 
should response specifically to the 
questions posed above and should explain 
the rationale for all opinions expressed.

4.  The RO should then adjudicate claim of 
entitlement to service connection for left 
ear hearing loss on the merits.  If the 
action taken is adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case that 
contains a summary of the relevant evidence 
and a citation and discussion of the 
applicable laws and regulations.  He should 
also be afforded the opportunity to respond 
to that supplemental statement of the case 
before the claim is returned to the Board.

5.  The RO should readjudicate the 
veteran's claim for entitlement to service 
connection for low back and bilateral knee 
disorders.  If any action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in remand status.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

